Citation Nr: 0628394	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
status right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for post traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.

4.  Entitlement to an initial rating in excess of 30 percent 
for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 1999 and April 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

In May 2005, the veteran withdrew his request for a hearing 
before a Veterans Law Judge. 

The issue of entitlement to an initial rating in excess of 30 
percent for depression is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a March 2004 letter, the veteran stated that he wished to 
withdraw his claims for increased ratings for his lumbosacral 
spine disability, for his right knee disability, and for his 
left ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for 
increased ratings for his lumbosacral spine disability, for 
his right knee disability, and for his left ankle disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
March 2004 letter, the veteran withdrew his appeal for 
entitlement to an increased rating for a lumbosacral spine 
disability, his appeal for entitlement to an increased rating 
for a right knee disability, and his appeal for entitlement 
to an increased rating for a left ankle disability, and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these three 
claims.  Accordingly, the Board does not have jurisdiction to 
review these appeals.


ORDER

The appeal for the claim for entitlement to an increased 
rating for degenerative disc disease of the lumbosacral spine 
is dismissed.

The appeal for the claim for entitlement to an increased 
rating for post-traumatic status right knee is dismissed.

The appeal for the claim for entitlement to an increased 
rating for post traumatic arthritis of the left ankle is 
dismissed.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
duty to notify the appellant and his/her representative, if 
represented, of all information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005).  The VCAA also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not been issued any VCAA 
notice with respect to his claim for an increased initial 
rating for depression.

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran VCAA 
notice in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.159(b), (c) 
(2005), and any other applicable legal 
precedent.  The RO should inform the 
appellant of the information and evidence 
necessary to substantiate his claim for a 
higher initial rating, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, notice 
of what evidence is necessary for 
establishing an effective date, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


